Citation Nr: 0000198	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-03 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
history of duodenal ulcer.

2.  Entitlement to an increased (compensable) rating for a 
hemorrhoidectomy.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, denied 
entitlement to increased (compensable) evaluations for 
history of duodenal ulcer and hemorrhoidectomy, and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss.

The veteran presented testimony before the undersigned Member 
of the Board at a RO hearing held in August 1999, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease is not productive of 
recurring symptoms once or twice yearly.

2.  The veteran does not have large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.

3.  The RO denied entitlement to service connection for 
hearing loss when it issued a final, unappealed rating 
decision in September 1977.

4.  The evidence received since the September 1977 rating 
decision does not bear directly and substantially upon the 
issue at hand, is either cumulative or redundant, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
history of duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
4.114, Diagnostic Code 7305 (1999).  

2.  The criteria for an increased (compensable) rating for 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7336 (1999).  

3.  Evidence received since the final unappealed September 
1977 rating decision, wherein the RO denied the claim of 
entitlement to service connection for hearing loss, is not 
new and material, the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in March 1971 the veteran 
complained of having hemorrhoids for two days and he was 
treated with suppositories.  Examination in June 1972 
revealed he had one red, tender external hemorrhoid.  He was 
treated with Wyanoids.



In July 1972 the veteran was treated for a duodenal ulcer.  
It was reported in August 1972 that the small duodenal ulcer 
crater previously identified was no longer seen.  The veteran 
was asymptomatic.  No other abnormality was noted.  In an 
undated report, subsequent to July 1972, the veteran 
complained of epigastric pain.  The diagnosis was a probable 
recurrence of active acid-peptic disease.  The pain gradually 
decreased with Maalox.  

In February 1973 the veteran reported pain in his epigastric 
region.  The clinical report noted he had no melena or blood 
in his stool.  On examination, his abdomen was very tender at 
the epigastric and periumbilical regions.  The diagnosis was 
probable recurrent duodenal ulcer.

In November 1973 the veteran was diagnosed with external 
hemorrhoids.  It was noted that the condition had become 
thrombosed and decompressed. 

In January, March, April, and July 1976 the veteran received 
treatment upon complaints of epigastric discomfort.  It was 
noted that he had no nausea and vomiting.  There was no 
change in his bowels and his appetite was within normal 
limits.  X-ray report in March 1976 revealed the stomach, 
duodenal bulb, duodenum, and proximal small bowel were within 
normal limits.  Peristalsis was good throughout.  There was 
no evidence of obstruction, ulceration, diverticula or 
intrinsic lesion.  The diagnosis was indicated as a normal 
study.

In May 1976 it was noted that the veteran had hemorrhoid 
problems and that he was scheduled for a proctoscopic and 
barium enema.  Examination revealed an irritated skin tag 
over an island of hemorrhoid tissue.  

In June 1976 the veteran was diagnosed with irritated anal 
skin tag and mild hemorrhoids.  He underwent a sigmoidoscopy, 
excision of irritated skin tag and a hemorrhoidectomy.

A July 1976 clinical record noted that the veteran's duodenal 
ulcer disease was manifested by sharp mid epigastric pain.  
On examination, he reported he had no nausea, vomiting, 
hematemesis, or melena.  He stated that his appetite had 
decreased and he had lost ten pounds in the prior months.  It 
was indicated that his bowel was functional.

A December 1976 operation report revealed a preoperative 
diagnosis of possible ulcer.  A gastroscopy was performed.  
The operative diagnosis was normal findings.

On examination at separation in December 1976 the veteran's 
abdomen and viscera were normal.  The examiner noted some 
tenderness of the abdomen upon deep palpation that was 
diffused but worse in the epigastric area.  There was no 
evidence of active ulcer disease.  The cause of the 
epigastric pain was undetermined.  His anus and rectum, 
including hemorrhoids, were normal.  His stools were negative 
for guaiac.  His ears, including internal and external canals 
and auditory acuity were normal.  The examiner noted that the 
veteran stated that he had difficulty hearing occasionally.

In May 1977 the veteran filed a claim for entitlement to 
service connection for hearing loss, hemorrhoids and stomach 
condition.

A June 1977 examination of the veteran's colon revealed that 
it was of normal caliber.  There were no diverticula and no 
signs of ulcerative disease or tumor.  Post evacuation study 
failed to reveal any stasis or obstruction.

In July 1977 the veteran underwent a VA disability 
evaluation.  Examination revealed that the abdomen was normal 
with no masses, tenderness or rigidity.  Rectal examination 
was normal, there were no protruding hemorrhoids or 
strictures.  Ears were normal.  An audiological examination 
was recommended to determine the extent of deafness.

In September 1977 the RO granted service connection for a 
history of duodenal ulcer and hemorrhoidectomy and assigned a 
noncompensable evaluation.  

The RO denied the veteran's claim for service connection for 
hearing loss on the grounds that the evidence of record did 
not show hearing loss.

In February 1994 the veteran requested that his claim for 
service connection for hearing loss be reopened.  He also 
requested consideration for non-service-connected pension.  
He stated that he is unable to "hold down a job, because of 
his stomach condition."  He requested that the RO obtain his 
medical records from Montgomery VAMC.

In September 1996 the veteran requested increased 
(compensable) ratings for duodenal ulcer and 
hemorrhoidectomy.  He requested that the RO obtain his 
records from Montgomery VAMC, to support his claim.

The veteran underwent a VA stomach examination in December 
1996.  The examiner noted that he had nausea but no vomiting.  
His weight was stable.  His stool had been normal most of the 
time.  It was noted that the pain was not related to eating 
and sometimes disturbed his sleep; he had no relief of the 
pain with antacids.  The examiner also noted that the veteran 
had rectal pain for the past four or five months and had 
noted blood on the toilet tissue after bowel movement.  

On examination the examiner found slight voluntary guarding 
of the abdomen and no tenderness, mass, or palpable organs.  
The bowel sounds were normal.  There was no flank tenderness.  
There was no jaundice.  Rectal examination revealed 
hemorrhoidal tags; no mass.  The sphincter was normal.  
Clinical test results revealed a negative stool hemoccult, a 
normal barium swallow and upper gastrointestinal (UGI) x-ray.  
Ultrasound of the kidneys was normal.  Barium enema was 
normal.  The diagnosis was chronic lower abdominal pain of 
uncertain etiology and liver nodule.

In February 1997 the veteran filed VA Form 21-527, Income-Net 
Worth and Employment Statement and therein stated that he is 
unable to work because of his health.

In April 1997 the RO determined that the veteran's non-
compensable evaluations for duodenal ulcer and 
hemorrhoidectomy would continue, and that new and material 
evidence to reopen his claim for service connection for 
hearing loss had not been submitted.  The veteran filed a 
notice of disagreement in May 1997.  He contended that he 
continues to have upper gastric distress and feel nauseated 
after meals which is accompanied by pain.  With respect to 
his hemorrhoid disability, he asserted that he had surgery at 
Montgomery VAMC, and requested the RO to obtain treatment 
records from January 1996 to the present.

Medical records from Montgomery VAMC show the veteran 
received treatment intermittently from November 1993 to 
February 1998.  In November 1993 he reported having stomach 
pain everyday.  In December 1993 he was diagnosed with 
epigastric tenderness.  He underwent a barium swallow.  It 
was reported that the barium passed readily through the 
esophagus with no evidence of obstruction, hernia or other 
abnormality.  Examination of the hypopharynx, esophagus and 
esophagogastric junction revealed no abnormalities.  The 
diagnosis was normal barium swallow examination.  Clinical 
notes of February 1994 revealed he was admitted for one-day 
surgery with a diagnosis of an epidermal cyst and peptic 
ulcer disease was to be ruled out.

In February 1997 the veteran reported having abdominal pain.  
It was noted that he was taking Pepcid regularly.  The 
diagnosis was liver nodule and gastric distress.  In June 
1997 he was seen with complaints of stomach pains.  The 
diagnosis was hepatic mass.  

At his personal hearing in August 1999 the veteran testified 
that he was administered a hearing test in service and that 
the record showed his hearing loss was low.  He said he was 
exposed to noise when there was bombing on the runway in 
Vietnam.  He stated that he was always around bombs, shells, 
small firearms and aircraft.  He said he wore ear protection.  
He testified that he was exposed to noise after separation 
from service when he performed construction-type work.  
Hearing Transcript (Tr.), pp. 3-4.  He further testified that 
he was a communication cable splicer in service and the job 
involved the use of earphones and communications equipment.  
He stated that he began losing his hearing in the early 
1970s.  He further stated that he had had no recent hearing 
test.  Tr., p. 10.

The veteran testified that his ulcer condition usually flares 
up or bleeds every other week but he has pain every day.  He 
stated that after he eats, he feels nauseated and it really 
hurts.  He also stated that the doctor has prescribed a 
special diet.  Tr., p. 5.  He stated that the bleeding is 
from his stool.  Tr., p. 6.  He said the doctor prescribed 
Butalbital for his ulcer disease.  Tr. p. 7.  He stated that 
he receives treatment for his ulcer disease sometimes twice 
or three times a month or whenever the doctor wants.  Tr., 
pp. 11-12.

The veteran stated that the hemorrhoids flare up about once a 
month.  He said that the hemorrhoids swell up and bleed.  He 
further stated that he has a lot of pain.  He testified that 
he had the hemorrhoids removed "but they'd flare right back 
up."  He stated that his hemorrhoids are treated with 
suppositories.  Tr., pp. 8-9.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

The Rating Schedule provides disability ratings for duodenal 
ulcers which are severe, pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health (60 
percent); moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year (40 percent); 
moderate, recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations (20 percent); mild, with 
recurring symptoms once or twice yearly (10 percent).  38 
C.F.R. § 4.114, Diagnostic Code 7305 (1999).

The Rating Schedule also provides disability ratings for 
ulcer, marginal (gastrojejunal) which is pronounced, periodic 
or continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss, totally incapacitating (100 percent); severe, 
same as pronounced with less pronounced and less continuous 
symptoms with definite impairment of health (60 percent); 
moderately severe, intercurrent episodes of abdominal pain at 
least once a month partially or completely relieved by ulcer 
therapy, mild and transient episodes of vomiting or melena 
(40 percent); moderate, with episodes of recurring symptoms 
several times a year (20 percent); mild, with brief episodes 
of recurring symptoms once or twice yearly (10 Percent).  38 
C.F.R. § 4.114, Diagnostic Code 7306 (1999).

The Rating Schedule also provides disability ratings for 
hypertrophic gastritis, identified by gastroscope, which is 
chronic, with severe hemorrhages, or large ulcerated or 
eroded areas (60 percent); chronic, with multiple small 
eroded or ulcerated areas, and symptoms (30 percent); 
chronic, with small nodular lesions, and symptoms (10 
percent); however, for atrophic gastritis, which represents a 
complication of a number of diseases, including pernicious 
anemia (rate the underlying disorder).  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (1999).  



The Rating schedule for hemorrhoids, external or internal 
provides for a zero percent evaluation where there is 
evidence of mild to moderate symptomatology. A 10 percent 
evaluation where there is evidence of large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, and frequent recurrences.  20 percent where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. § 4.114 
(1999), Diagnostic Code 7336.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).




A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).




New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) the Court 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  


If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
veteran's claim, as then reopened, is well-grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins, 
supra, at 218-219.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Increased (Compensable) Evaluation for Duodenal Ulcer

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

The medical evidence in this case does not support a 
compensable evaluation for the veteran's duodenal ulcer 
disease.  In the present case, the veteran's duodenal ulcer 
disease is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7305 a compensable evaluation of 10 
percent contemplates mild symptoms with recurrence once or 
twice yearly.  The next evaluation of 20 percent contemplates 
moderate recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  The next higher 
evaluation requires moderately severe symptoms, less than 
severe but with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

The record shows that the veteran was diagnosed with ulcer 
disease while in service in July 1972 and February 1973.  In 
July 1976 he experienced epigastric pain and indicated that 
he had lost weight as a result of his duodenal ulcer.  
However, there was no active ulcer disease in December 1976 
and the cause of his epigastric pain was undetermined.  Post-
service treatment received at Montgomery VAMC indicated that 
the veteran was seen intermittently for complaints of 
abdominal pain and nausea.  

There is no evidence in the post-service medical records that 
attribute the veteran's abdominal pain to a recurrence of the 
duodenal ulcer.  The record does, however, indicate that he 
received regular follow-up evaluations for his liver nodule.  
The UGI conducted in December 1993 revealed no abdominal 
abnormalities.  
Examination of the abdomen in December 1996 found normal 
bowel sounds, no flank tenderness and stable weight.  The 
diagnosis revealed that his chronic lower abdominal pain was 
of uncertain etiology.  Anemia was diagnosed in February 1997 
but its etiology was undetermined.

There is no competent medical evidence of recurrent symptoms 
one or twice yearly or impairment of the veteran's health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year due to a duodenal ulcer.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  Consequently 
a compensable evaluation for duodenal ulcer is not warranted.

A higher rating for the veteran's ulcer condition is neither 
warranted under the criteria for a marginal (gastrojejunal) 
ulcer nor for hypertrophic gastritis.  The current medical 
records show no evidence of chronic gastritis with multiple 
small eroded or ulcerated areas.  Nor does it show evidence 
of intercurrent symptoms of abdominal pain at least once a 
month with mild and transient episodes of vomiting or melena 
due to a duodenal ulcer which is required for a higher rating 
under a marginal ulcer.  In addition, the veteran has not 
been diagnosed with a gastrojejunal ulcer.  

Therefore, the evidence demonstrates that a higher rating 
under the criteria of either   a gastrojejunal ulcer or 
hypertrophic gastritis is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Codes 7306 and 7307 (1999).  

The veteran's duodenal ulcer disability picture does not more 
nearly approximate the criteria required for a compensable 
evaluation.  38 C.F.R. § 4.7.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that a preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
service-connected history of duodenal ulcer.  


Increased (Compensable) Evaluation for Hemorrhoidectomy

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The veteran's service-connected hemorrhoidectomy is rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336 which provides 
for a zero percent evaluation of external or internal 
hemorrhoids where there is evidence of mid to moderate 
symptomatology.  A 10 percent evaluation, the next higher, is 
warranted where there is evidence of large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, and frequent recurrences.  A 20 percent evaluation, 
the maximum allowed, is warranted where hemorrhoids are 
present, with persistent bleeding and secondary anemia, or 
with fissures.

The medical evidence in this case does not support a 
compensable evaluation for the veteran's service-connected 
hemorrhoidectomy.  During service in November 1973 it was 
reported that his external hemorrhoids had become thrombosed 
and decompressed.  VA examination in June 1976 provided 
diagnoses of irritated anal skin tag and mild hemorrhoids.  
In December 1976 his separation examination showed a normal 
finding for hemorrhoids.  Rectal examination in July 1977 was 
normal and revealed no protruding hemorrhoids or strictures.  
Rectal examination in December 1996 revealed hemorrhoidal 
tags status post hemorrhoidectomy.




The medical evidence does not show that the veteran currently 
has large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue or persistent bleeding with 
secondary anemia, or with fissures.  Moreover no competent 
medical evidence has been offered to support his contention 
that his hemorrhoids flare up about once a month.  
Consequently the Board finds that a compensable rating for 
hemorrhoids is not warranted.

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
compensable evaluation.  See Gilbert, supra.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign higher ratings.  

Extraschedular Rating

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.





In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  As the Board 
noted earlier, a duodenal ulcer has not been demonstrated on 
examination and current gastrointestinal symptomatology is 
not shown to be related to a disability for which service 
connection has been granted.  

No basis has been presented upon which to predicate referral 
of the case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation under the criteria 
of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that his duodenal ulcer and 
hemorrhoid disability have not rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of the regular schedular 
standards.

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 
10 Vet. App. 194, 197 (1997).  There does not appear to be 
probative evidence that any nonservice-connected disorders 
affect his ulcer disease and hemorrhoid disability in such a 
manner to render impractical the application of the regular 
schedular standards.  See Johnston, supra at 86-89.

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a duodenal ulcer 
and hemorrhoids.  The pertinent part of the regulation, 
though somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is no probative evidence to support a 
finding that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
duodenal ulcer and hemorrhoid disability.

In a medical record progress note of February 1997 it was 
noted that the veteran quit driving a truck due to falling 
asleep and having his fourth motor vehicle accident over a 
two year period.  It was also noted that he was on no routine 
medications.  A November 1997 VA physician's statement in the 
record, which was requested to determine the applicability of 
certain work requirements for the Food Stamp Program, 
indicated that the veteran's current medical condition 
rendered him physically unable to work.  The physician did 
not specifically establish that the veteran's duodenal ulcer 
or hemorrhoids created such change in employment.  He stated 
that the medical condition that prevents the veteran from 
being able to work is still being evaluated by Montgomery and 
Birmingham VAMCs.  

Here, the Board does not find any extraneous circumstances 
that could be considered exceptional or unusual such as were 
presented in Fisher v. Principi, 4 Vet. App.  57, 60 (1993) 
to warrant a different result in view of the veteran's work 
history and his service-connected disabilities as reflected 
in the medical records.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection For Hearing Loss

The veteran seeks to reopen his claim of service connection 
for hearing loss.  The RO denied service connection in 
September 1977, the veteran did not appeal that decision and 
it became final.  

Thereafter the RO received additional evidence in support of 
the veteran's claim.  The Board will proceed with a 
determination of whether the evidence received subsequent to 
the final disallowance is new and material.

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  Regarding newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision-makers and that it 
cannot be either cumulative or redundant.  Id.  

Echoing these requirements, the Court has defined new 
evidence as evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not 
merely cumulative of other evidence in the record.  Smith v. 
West 12 Vet. App. 312, 314 (1999) (citing Evans, supra at 
283; Elkins, supra at 215-217).  New evidence is considered 
to be material where such evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter the prior decision.  
See Hodge, supra at 1363.

The veteran proffered testimonial evidence at his personal 
hearing regarding his claim for service connection for 
hearing loss.  He testified that he began losing his hearing 
in the early 1970's.  He also testified that the results of 
his hearing test in-service indicated his hearing was low.  
He said he worked around noise in the service and was always 
around bombs, shells, firearms and aircraft while in Vietnam.  
He stated that he has not had a recent hearing test.

The evidence proffered by the veteran was not in the record 
at the time of the final disallowance of his claim and is not 
cumulative of other evidence in the record.  Therefore, this 
evidence is new.  The evidence, however, is not material 
because it does not bear directly and substantially upon the 
issue at hand, nor does it provide a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed hearing loss.  

The veteran has submitted no competent medical evidence 
probative of his claim for hearing loss.  Statements in the 
record with regard to an in-service onset of the his claimed 
hearing loss are those made by the veteran.  


Inasmuch as a competent medical opinion is necessary to 
establish a link between the veteran's claimed hearing loss 
and an incident of service, the veteran's assertion that he 
has hearing loss related to service is insufficient to reopen 
his claim for service connection for hearing loss.  See 
Moray, supra at 214.

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for hearing loss, the Board observes that since the denial of 
the claim in September 1977, no new and material evidence has 
been submitted which bears directly and substantially upon 
the issue at hand or provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
hearing loss.  Thus, the Court in Smith, supra held that in 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.

Based on the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
his claim for service connection for hearing loss.  38 C.F.R. 
§ 3.156 (1999).  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the Board's analysis must end here.  Butler v. Brown, 9 
Vet. App. at 171 (1996).


ORDER

Entitlement to an increased (compensable) rating for duodenal 
ulcer is denied.

Entitlement to an increased (compensable) rating for 
hemorrhoidectomy is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hearing loss, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

